The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The jury could have reasonably concluded that defendant acted with the mental state required for each crime.
The court provided a meaningful response to a jury note. Viewing the record as a whole, we find no reasonable possibility that the jury could have been misled into thinking that the particular mental state for fourth-degree stalking applied to the other crimes (see People v Simmons, 15 NY3d 728, 729 [2010]).
Defendant’s ineffective assistance of counsel claims are unreviewable on direct appeal because they involve matters not fully developed in the record concerning counsel’s trial preparation and choice of trial tactics (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Concur— Gonzalez, EJ., Andrias, Saxe and Sweeny, JJ.